NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2144
                                       ___________

                                    JEAN COULTER,
                                              Appellant

                                             v.

               ALEXANDER H. LINDSAY, JR.; LINDSAY LAW FIRM;
                JOSEPH VICTOR CHARLTON; PATRICIA LINDSAY
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-15-cv-00289)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 15, 2015
             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                               (Filed: November 18, 2015)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Jean Coulter appeals orders of the United States District Court for the Western

District of Pennsylvania, which dismissed her complaint as violative of a previously-


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
entered pre-filing injunction, and which denied her post-judgment motions. We will

affirm the District Court’s judgment.

                                             I.

       In March of this year, Jean Coulter filed a complaint in the District Court against

Defendants Alexander H. Lindsay, Jr., the Lindsay Law Firm, Joseph Victor Charlton,

and Patricia Lindsay. On March 6, 2015, the District Court dismissed the complaint with

prejudice, finding that it was violative of the Court’s December 18, 2012 Order, filed in

Civil Action Nos. 12-1050 and 12-1241, designating Coulter as a vexatious litigant.

Coulter filed a timely motion for reconsideration, which the District Court denied on

March 25, 2015. Coulter filed an “Emergency Motion for Recusal and Motion for

Special Relief” (“recusal motion”), which the District Court denied by text order on April

2, 2015, and a “Motion to Amend the Findings—Pursuant to Rule 52” (“motion to

amend”), which the District Court denied by text order on April 10. Coulter filed a notice

of appeal on Monday, May 4, 2015.

       We have jurisdiction to consider that appeal pursuant to 28 U.S.C. § 1291, but the

scope of our review is limited.1 Coulter’s appeal is timely as to two of the District

Court’s orders: the one denying her recusal motion and the one denying the motion to

amend. See Fed. R. App. P. 4(a)(1); Fed. R. Civ. P. Rule 6(a)(1)(C). Coulter’s notice of

appeal could be effective to appeal the earlier orders only if one of her post-decision


1
 Although Appellees do not contest our jurisdiction to consider all of the orders that
Coulter seeks to appeal, we have the obligation to sua sponte consider our jurisdiction.
See United States v. Scarfo, 263 F.3d 80, 87 (3d Cir. 2001) (“[C]onsent does not confer
appellate jurisdiction.”).
                                             2
motions tolled the time to appeal. See Fed. R. App. P. 4(a)(4). Neither the motion to

recuse nor the motion to amend tolls the time to appeal.

       A motion to recuse is not one of those motions listed in Rule 4(a)(4) of the Federal

Rules of Appellate Procedure as the type of motion that tolls the time to appeal from the

initial judgment. See Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984). And Coulter’s

motion to amend, while purporting to be one of those tolling motions, see Rule 4(a)(4)

(time to appeal tolled by timely filing of motion “to amend or make additional factual

findings under [Fed. R. Civ. P.] Rule 52(b)”), is in reality another motion asking the

District Court to reconsider its March 6, 2015 decision. The motion asks the District

Court to revise its “facts” and argues that the District Court was mistaken about what it

deemed to be part of the “public record.” But the District Court’s March 6 decision does

not include “findings of fact,” and it does not rely on a consideration of what is a matter

of “public record” in Pennsylvania. Instead, that decision considers the allegations of

Coulter’s complaint and whether the complaint runs afoul of the District Court’s

December 18, 2012 Order. Coulter’s motion to amend is an attempt to have the Court

reconsider its determination that the complaint is barred as vexatious.2 However, a

second motion to reconsider is not a tolling motion listed in Rule 4(a)(4). See Turner,

726 F.3d at 114; Aybar v. Crispin-Reyes, 118 F.3d 10, 14 (1st Cir. 1997); see also


2
 The motion might also be characterized as a grossly untimely attempt to challenge the
District Court’s December 18, 2012 Order, which did mention the phrase “public record.”
But Coulter had the opportunity to challenge that order in earlier appeals, and in each
appeal, we summarily affirmed the District Court’s judgment. See Coulter v. Ramsden,
C.A. No. 13-1077, and Coulter v. Mahood, C.A. No. 13-1078, (order entered Aug. 1,
2013, petition for rehearing and for rehearing en banc denied Oct. 23, 2013).
                                             3
Ahmed v. Dragovich, 297 F.3d 201, 208 (3d Cir. 2002) (appellate court is free to

recharacterize motion to match the substance of the relief sought). We thus have

jurisdiction to consider only the District Court decisions denying the motion to recuse

and the second motion for reconsideration (what Coulter termed a motion “to amend”).

                                             II.

       Our review of both the District Court’s denial of the second motion for

reconsideration and the motion for recusal is for abuse of discretion. See Max’s Seafood

Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999) (motion for

reconsideration); Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d

Cir. 2000) (motion for recusal). Motions for reconsideration are appropriate only to

rectify plain errors of law or to offer newly discovered evidence, and they may not be

used to relitigate old matters or to present evidence that could have been offered earlier.

Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985); Exxon Shipping Co. v.

Baker, 554 U.S. 471, 485 n.5 (2008). Coulter’s motion clearly does not meet these

requirements. In fact, the motion itself acknowledges that in previous cases she had

made “strenuous objections” to the District Court’s use of certain facts in the public

record, and that she had argued in those cases that the records should have been under

seal and were therefore not “public.” As Coulter was attempting to relitigate issues

decided in a previous case, the District Court did not abuse its discretion when it declined

to grant Coulter’s motion.

       As for the motion to recuse, Coulter’s allegations of impartiality amount to

nothing more than dissatisfaction with Judge Bissoon’s legal rulings. See Securacomm

                                              4
Consulting, 224 F.3d at 278 (“We have repeatedly stated that a party’s displeasure with

legal rulings does not form an adequate basis for recusal, and we reiterate that principle

here.”) (citation omitted). The District Court thus did not abuse its discretion when it

denied the motion to recuse.3

       For the foregoing reasons, we will affirm the District Court’s judgment.




3
  Coulter’s recusal motion also included a motion for “special relief,” seeking to have the
District Court seal an “adoption record” that she alleges is part of the District Court
record in previous cases. As this is another untimely attempt to relitigate issues decided
in prior cases, the District Court did not abuse its discretion in denying the motion.
                                             5